Exhibit 10.1


Execution Version


SEVENTH AMENDMENT TO CREDIT AGREEMENT
THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Seventh Amendment”), dated as
of March 8, 2018, is by and among TEAM, INC., a Delaware corporation (the
“Borrower”), the Guarantors (as defined in the Credit Agreement referenced
below), the banks listed as Lenders on the signature pages hereof (the
“Lenders”), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer (in said capacity as Administrative Agent, the
“Administrative Agent”).
BACKGROUND
A.The Borrower, the Guarantors, the Lenders, and the Administrative Agent are
parties to that certain Third Amended and Restated Credit Agreement, dated as of
July 7, 2015, as amended by that certain First Amendment to Credit Agreement,
dated as of December 2, 2015, that certain Second Amendment and Commitment
Increase to Credit Agreement, dated as of February 29, 2016, that certain Third
Amendment to Credit Agreement, dated as of August 17, 2016, that certain Fourth
Amendment and Limited Waiver to Credit Agreement, dated as of December 19, 2016,
that certain Fifth Amendment to Credit Agreement, dated as of May 5, 2017 and
that certain Sixth Amendment to Credit Agreement, dated as of July 21, 2017, but
effective as of June 30, 2017 (said Third Amended and Restated Credit Agreement,
as amended, the “Credit Agreement”; the terms defined in the Credit Agreement
and not otherwise defined herein shall be used herein as defined in the Credit
Agreement).
B.    The Borrower has requested that the Lenders make certain amendments to the
Credit Agreement, as more fully set forth herein, and the Lenders have agreed to
amend the Credit Agreement, subject to the terms and conditions herein.
C.    Pursuant to a Limited Consent dated December 29, 2017, the Required
Lenders consented to the contribution by Furmanite Offshore Services, Inc. of
the shares of Furmanite Holding B.V. to Team Industrial Services Europe B.V. in
exchange for shares of Team Industrial Services Europe B.V. (collectively, “The
Netherlands Transfer”). In connection with The Netherlands Transfer, and as part
of an internal restructuring, the Borrower intends to consummate the
Investments, Restricted Payments and Dispositions described on Schedule 1 to
this Seventh Amendment (collectively, “The Subsidiary Reorganization”). The
Borrower has requested that the Lenders (i) consent to extend the deadline for
the Borrower to make certain deliveries in connection with The Netherlands
Transfer and (ii) consent to The Subsidiary Reorganization. The Lenders have
agreed to extend such deadline and consent to The Subsidiary Reorganization,
subject to the terms and conditions herein.
NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and adequacy of which are all hereby acknowledged, the parties hereto
covenant and agree as follows:
1.    AMENDMENTS.
(a)    Section 1.01 of the Credit Agreement is hereby amended by adding the
following defined terms thereto in proper alphabetical order:





--------------------------------------------------------------------------------





“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning specified in Section 3.07.
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Eurocurrency Rate, Interest Period, LIBOR Quoted Currency, timing and frequency
of determining rates and making payments of interest and other administrative
matters as may be appropriate, in the discretion of the Administrative Agent, to
reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines in consultation with the Borrower).
“Scheduled Unavailability Date” has the meaning specified in Section 3.07.
“Seventh Amendment” means that certain Seventh Amendment to Credit Agreement,
dated as of March 8, 2018, among the Borrower, the Lenders party thereto and the
Administrative Agent.
“Seventh Amendment Date” means the date that all of the conditions of
effectiveness set forth in Section 4 of the Seventh Amendment are satisfied.
(b)    The definition of “Consolidated EBITDA” set forth in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:
“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a Consolidated basis, without duplication, an amount equal to
the sum of (a) Consolidated Net Income, (b) Consolidated Interest Charges,
(c) the amount of taxes, based on or measured by income (including state
franchise and margin taxes based upon income), deducted in determining such
Consolidated Net Income, (d) the amount of depreciation and amortization expense
deducted in determining such Consolidated Net Income, (e) any net loss reducing
Consolidated Net Income in connection with any disposition of assets, (f) to the
extent deducted in determining Consolidated Net Income, non-cash adjustments for
currency exchanges in accordance with GAAP, (g) to the extent deducted in
determining Consolidated Net Income, financing fees, financial and other
advisory fees, accounting fees, legal fees (and similar advisory and consulting
fees), and related costs and expenses incurred by the Borrower or any Subsidiary
in connection with Permitted Acquisitions and permitted asset sales (whether or
not consummated) in an aggregate amount not to exceed $2,000,000 in any fiscal
year, (h) to the extent


2

--------------------------------------------------------------------------------





deducted in determining Consolidated Net Income, the amount of any unusual,
extraordinary or non-recurring charges, costs, and expenses including, without
limitation, such charges, costs, and expenses for (1) the restructuring,
integration or reorganization of the Borrower or any Subsidiary, (2) goodwill,
fixed asset or intangible asset impairment in accordance with GAAP, (3) the
settlement of litigation or other claims against the Borrower or any Subsidiary
and (4) the severance of employees of the Borrower or any Subsidiary, (i) to the
extent deducted in determining Consolidated Net Income, ERP system
implementation expenses; provided that the aggregate amount for any cash fees,
expenses, charges and costs that are included in clauses (h) and (i) with
respect to any period of four consecutive Fiscal Quarters (A) through and
including December 31, 2017, shall not exceed $25,000,000 for such period, and
(B) thereafter, shall not exceed 3% of Consolidated EBITDA for such period, in
each case as approved by the Administrative Agent in writing, provided further
that the aggregate amounts set forth in clauses (A) and (B) above shall exclude
up to $7,000,000 in restructuring expenses incurred by the Borrower or any
Subsidiary in connection with any reduction in force that occurred in 2017,
(j) non-cash losses of the Borrower and its Subsidiaries from foreign exchange
conversions and mark-to-market adjustments to foreign exchange hedge agreements
(or other derivatives) reducing such Consolidated Net Income, (k) other
non-recurring expenses of the Borrower and its Subsidiaries reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period, and, without duplication, (l) non-cash expenses of the Borrower
and its Subsidiaries associated with stock-based compensation reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period and (m) to the extent deducted in determining Consolidated Net
Income, the integration and severance costs related to Borrower’s 2018/2019
restructuring project, non-routine legal costs, non-routine executive transition
costs, and non-routine professional fees; provided that (x) the aggregate amount
for any such costs and fees incurred in 2018 that are included in this clause
(m) with respect to any period of four consecutive Fiscal Quarters shall not
exceed $30,000,000 for such period, and (y) the aggregate amount for any such
costs and fees incurred in 2019 that are included in this clause (m) with
respect to any period of four consecutive Fiscal Quarters shall not exceed
$7,000,000 for such period, in each case as approved by the Administrative Agent
in writing, provided, further, for the avoidance of doubt, fees, costs, expenses
or charges shall not be added back to Consolidated EBITDA pursuant to clauses
(g), (h), (i), (k), (l) and (m) above to the extent such costs or fees were
incurred more than four Fiscal Quarters prior to the date of determination of
Consolidated EBITDA,
minus
the following to the extent included in calculating such Consolidated Net
Income; (i) Federal, state, local and foreign income tax credits of the Borrower
and its Subsidiaries for such period, (ii) all non-cash items increasing
Consolidated Net Income for such period, (iii) non-cash gains of the Borrower
and its Subsidiaries from foreign exchange conversions and mark-to-market
adjustments to foreign


3

--------------------------------------------------------------------------------





exchange hedge agreements (or other derivatives), and (iv) any net gain
increasing such Consolidated Net Income in connection with any disposition of
assets.
For purposes of calculating the Interest Coverage Ratio, the Total Leverage
Ratio and the Senior Secured Leverage Ratio as at any date, Consolidated EBITDA
shall be calculated on a pro forma basis (as certified by the Borrower to the
Administrative Agent) assuming that all acquisitions made, and all Dispositions
completed, during the four consecutive Fiscal Quarters then most recently ended
had been made on the first day of such period (but without any adjustment for
projected cost savings or other synergies unless otherwise approved by the
Administrative Agent).
(c)    The definition of “Financial Covenants” set forth in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:
“Financial Covenants” means the financial covenants set forth in clauses (a) and
(c) of Section 7.13.
(d)    Article III of the Credit Agreement is hereby amended by adding a new
Section 3.07 to the end thereof to read as follows:
3.07    LIBOR Successor Rate. Notwithstanding anything to the contrary in this
Agreement or any other Loan Documents, if the Administrative Agent determines
(which determination shall be conclusive absent manifest error), or the Borrower
or Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to Borrower) that the Borrower or Required Lenders (as
applicable) have determined, that:
(a)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(b)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or
(c)    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein) (any such proposed
rate, a “LIBOR Successor Rate”), together with any proposed LIBOR Successor Rate
Conforming


4

--------------------------------------------------------------------------------





Changes and any such amendment shall become effective at 5:00 p.m. (New York
time) on the fifth Business Day after the Administrative Agent shall have posted
such proposed amendment to all Lenders and the Borrower unless, prior to such
time, Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders do not accept
such amendment.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended, (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
(e)    Section 6.01 of the Credit Agreement is hereby amended to (i) delete
“and” at the end of clause (a) thereof, (ii) delete the “.” at the end of clause
(b) and substitute “; and” in lieu thereof and (iii) add a new clause (c)
thereto to read as follows:
(c)    until such time, if any, that the Borrower has delivered a Compliance
Certificate pursuant to Section 6.02(b) which indicates that the Senior Secured
Leverage Ratio is less than or equal to 2.50 to 1.00, as soon as available, but
in any event within thirty (30) days after the last day of each calendar month
(commencing with the first fiscal month ending February 28, 2018), a
Consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such month, and the related Consolidated statements of income or operations and
cash flows for such month and for the portion of the Borrower’s current Fiscal
Year then ended, setting forth in each case in comparative form the figures for
the corresponding month of the previous Fiscal Year and the corresponding
portion of the previous Fiscal Year, all in reasonable detail and certified by a
Responsible Officer of the Borrower as fairly presenting the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal period-end audit
adjustments and the absence of footnotes; provided that, statements submitted in
accordance with this Section 6.01(c) at the end of each quarter are to be
considered preliminary and are subject to tax provision and other pre-filing
adjustments, but will be updated pursuant to submission of final financial
statements in accordance Sections 6.01(a) or (b), as applicable.


5

--------------------------------------------------------------------------------





(f)    Section 7.01(t) of the Credit Agreement is hereby amended to read as
follows:
(t)    Cash collateral or other Liens securing letters of credit set forth on
Schedule 7.03; and
(g)    All references to “Consolidated Total Assets” set forth in clauses (i),
(k) and (l) of Section 7.02 shall be replaced with the defined term
“Consolidated Tangible Assets”.
(h)    Section 7.02(j) of the Credit Agreement is hereby amended to read as
follows:
(j)    Investments in Subsidiaries that are not Guarantors, other than those
permitted by subsection (i) above, provided that (A) prior to such date (after
the Fifth Amendment Effective Date), if any, that the Total Leverage Ratio is
less than 4.00 to 1.00 for at least two consecutive Fiscal Quarters of the
Borrower, the aggregate amount of such Investments, together with all other
Investments made pursuant to Sections 7.02(i)(y), 7.02(k) and 7.02(l), does not
exceed 5.0% of Consolidated Tangible Assets at any time outstanding and (B) from
and after the date (after the Fifth Amendment Effective Date), if any, that the
Total Leverage Ratio is less than 4.00 to 1.00 for at least two consecutive
Fiscal Quarters of the Borrower, the aggregate amount of such Investments in
Subsidiaries that are not Guarantors shall not exceed $7,500,000 at any time
outstanding;
(i)    Section 7.03(b) of the Credit Agreement is hereby amended to read as
follows:
(b)    Indebtedness outstanding as of the Seventh Amendment Effective Date and
listed on Schedule 7.03 and any refinancings, refundings, renewals or extensions
thereof; provided that the amount of such Indebtedness is not increased at the
time of such refinancing, refunding, renewal or extension except by an amount
equal to a reasonable premium or other reasonable amount paid, and fees and
expenses reasonably incurred in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder;
(j)    Section 7.13(a) of the Credit Agreement is hereby amended to read as
follows:
(a)    Interest Coverage Ratio. Permit the Interest Coverage Ratio at the end of
any Fiscal Quarter set forth below to be less than the ratio set forth below
opposite such Fiscal Quarter:
Fiscal Quarter Ending
Minimum
Interest Coverage Ratio
December 31, 2017
3.00 to 1.00
March 31, 2018, June 30, 2018, September 30, 2018 and December 31, 2018
2.25 to 1.00



6

--------------------------------------------------------------------------------





March 31, 2019 and each Fiscal Quarter thereafter
2.50 to 1.00



(k)    Section 7.13(b) of the Credit Agreement is hereby amended to read as
follows:
(b)    Intentionally Omitted
(l)    Section 7.13(c) of the Credit Agreement is hereby amended to read as
follows:
(c)    Senior Secured Leverage Ratio. The Borrower shall not permit the Senior
Secured Leverage Ratio at the end of any Fiscal Quarter set forth below to be
greater than the ratio set forth below opposite such Fiscal Quarter:


Fiscal Quarter Ending
Maximum Senior Secured Leverage Ratio
December 31, 2017, March 31, 2018 and June 30, 2018
4.25 to 1.00
September 30, 2018, December 31, 2018, March 31, 2019 and June 30, 2019
3.50 to 1.00
September 30, 2019 and each Fiscal Quarter thereafter
2.75 to 1.00



(m)    Schedule 7.03 of the Credit Agreement, Existing Indebtedness, is hereby
amended to be in the form of Schedule 7.03 to this Seventh Amendment.
(n)    Exhibit B to the Credit Agreement, the form of the Compliance
Certificate, is hereby amended to be in the form of Exhibit B to this Seventh
Amendment.
(o)    Exhibit P to the Credit Agreement, the form of the Available Borrowing
Assets Report, is hereby amended to be in the form of Exhibit P to this Seventh
Amendment.
2.    LIMITED CONSENT AND WAIVER.
(a)    Subject to the satisfaction of the conditions of effectiveness set forth
in Section 4 hereof, the Administrative Agent and the Required Lenders
hereby (x) consent to The Subsidiary Reorganization and (y) waive compliance
with the provisions of Sections 7.02, 7.05 and 7.06 of the Credit Agreement
which would prohibit The Subsidiary Reorganization. This Consent (a) is limited
to the items set forth in the immediately preceding sentence and the steps set
forth on Schedule 1 hereto, (b) shall not alter, modify, amend or affect any
other terms or provisions of the Credit Agreement or any other Loan Document and
(c) shall automatically terminate and be of no further force or effect if the
Borrower does not deliver within 60 days of the date hereof (or such later date
as agreed to by the Administrative Agent in its sole discretion) all Collateral
Documents and amendments thereto, and other documents and certificates necessary
or advisable, after giving


7

--------------------------------------------------------------------------------





effect to The Subsidiary Reorganization, to evidence the pledge of sixty-five
percent (65%) of the Equity Interests of each Material Foreign Subsidiary that
is owned directly by a Domestic Subsidiary.
(b)    Subject to the satisfaction of the conditions of effectiveness set forth
in Section 4 hereof, the Administrative Agent and the Required Lenders hereby
agree to an extension until 60 days after the date hereof (or such later date as
agreed to by the Administrative Agent in its sole discretion) for the Borrower
to deliver all Collateral Documents and amendments thereto, opinions and other
documents and certificates necessary or advisable, after giving effect to The
Netherlands Transfer, to evidence the pledge of sixty-five percent (65%) of the
Equity Interests of Team Industrial Services Europe B.V. (including (1) delivery
of a notarial deed or deeds or amendments thereto to be executed by Bank of
America, N.A., Team Industrial Services International, Inc., Furmanite Offshore
Services, Inc. and Team Industrial Services Europe B.V. and (2) delivery of a
confirmation of pledge by issuer executed by Team Industrial Services Europe
B.V.).
3.    REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF DEFAULT. By its execution
and delivery hereof, the Borrower represents and warrants that, as of the date
hereof, and immediately after giving effect to this Seventh Amendment:
(a)    the representations and warranties of the Borrower and each other Loan
Party contained in Article II, Article V and each other Loan Document, or which
are contained in any document that has been furnished under or in connection
herewith or therewith, are (i) with respect to representations and warranties
that contain a materiality qualification, true and correct and (ii) with respect
to representations and warranties that do not contain a materiality
qualification, are true and correct in all material respects, and except that
for purposes hereof, except (x) to the extent Administrative Agent has been
previously notified of any changes in the facts on which such representations
and warranties were based in a certificate delivered to Administrative Agent
pursuant to Section 6.02(b) of the Credit Agreement, (y) the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively, and (z) any representation and warranty that by its terms is made
only as of an earlier date, is true and correct in all material respects (or in
the case of such representations and warranties that are subject to a
materiality qualification, in all respects) as of such earlier date;
(b)    no Default exists;
(c)    (i) the Borrower and each Guarantor has full power and authority to
execute and deliver this Seventh Amendment, (ii) this Seventh Amendment has been
duly executed and delivered by the Borrower and each Guarantor and (iii) this
Seventh Amendment and the Credit Agreement, as amended hereby, constitute the
legal, valid and binding obligations of the Borrower and each Guarantor,
enforceable in accordance with their respective terms, except as enforceability
may be limited by applicable Debtor Relief Laws and by general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law) and except as rights to indemnity may be limited by federal or state
securities laws;


8

--------------------------------------------------------------------------------





(d)    neither the execution, delivery and performance of this Seventh Amendment
or the Credit Agreement, as amended hereby, nor the consummation of any
transactions contemplated herein or therein, will (i) conflict with any
Organization Documents of the Borrower or any Guarantor, (ii) violate any
Applicable Law applicable to the Borrower or any Guarantor in any material
respect (other than failures to obtain governmental authorizations, make filings
or provide notices, etc. which do not violate Section 5.03 of the Credit
Agreement), or (iii) conflict with any Contractual Obligation to which the
Borrower or a Guarantor is a party or affecting the Borrower, any Guarantor or
the properties of the Borrower or any of its Subsidiaries or any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which the Borrower, any Guarantor or their property is subject, except in
each case referred to in this clause (iii) for such violations, breaches and
defaults that, individually or in the aggregate could not reasonably be expected
to have a Material Adverse Effect; and
(e)    no authorization, approval, consent, or other action by, notice to, or
filing with, any Governmental Authority or other Person not previously obtained
is required to be obtained or made by (i) the Borrower as a condition to the
execution, delivery or performance by the Borrower of this Seventh Amendment or
(ii) any Guarantor as a condition to the acknowledgement by any Guarantor of
this Seventh Amendment.
4.    CONDITIONS OF EFFECTIVENESS. All provisions of this Seventh Amendment
shall be effective upon satisfaction of, or completion of, the following:
(a)    the Administrative Agent shall have received counterparts of this Seventh
Amendment executed by Lenders comprising the Required Lenders;
(b)    the Administrative Agent shall have received counterparts of this Seventh
Amendment executed by the Borrower and acknowledged by each Guarantor;
(c)    the representations and warranties set forth in Section 3 of this Seventh
Amendment shall be true and correct;
(d)    the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent and its counsel, such other documents,
certificates and instruments as the Administrative Agent shall require;
(e)    all fees and expenses of Winstead PC, counsel to the Administrative
Agent, shall have been paid in immediately available funds; and
(f)    the Administrative Agent shall have received in immediately available
funds for the account of each Lender executing this Seventh Amendment the amount
set forth in the fee letter dated March 8, 2018 among the Borrower, the
Administrative Agent and MLPFS.
5.    GUARANTOR’S ACKNOWLEDGMENT. By signing below, each Guarantor
(a) acknowledges, consents and agrees to the execution, delivery and performance
by the Borrower of this Seventh Amendment, (b) acknowledges and agrees that its
obligations in respect of its Guaranty are not released, diminished, waived,
modified, impaired or affected in any manner by this Seventh Amendment or any of
the provisions contemplated herein, (c) ratifies and confirms its


9

--------------------------------------------------------------------------------





obligations under its Guaranty, and (d) acknowledges and agrees that it has no
claim or offsets against, or defenses or counterclaims to, its Guaranty.
6.    REFERENCE TO THE CREDIT AGREEMENT.
(a)    Upon and during the effectiveness of this Seventh Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, or words of
like import shall mean and be a reference to the Credit Agreement, as affected
and amended by this Seventh Amendment.
(b)    Except as expressly set forth herein, this Seventh Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights or remedies of the Administrative Agent or the Lenders under
the Credit Agreement or any of the other Loan Documents, and shall not alter,
modify, amend, or in any way affect the terms, conditions, obligations,
covenants, or agreements contained in the Credit Agreement or the other Loan
Documents, all of which are hereby ratified and affirmed in all respects and
shall continue in full force and effect.
7.    COSTS AND EXPENSES. The Borrower shall be obligated to pay the reasonable
costs and expenses of the Administrative Agent in connection with the
preparation, reproduction, execution and delivery of this Seventh Amendment and
the other instruments and documents to be delivered hereunder.
8.    RELEASE. As a material part of the consideration for Administrative Agent
and Lenders entering into this Seventh Amendment Agreement, each Loan Party
signing this Seventh Amendment (singly and collectively, "Releasor") agrees as
follows (the "Release Provision"):
(a)    RELEASOR HEREBY RELEASES AND FOREVER DISCHARGES ADMINISTRATIVE AGENT,
EACH LENDER AND ADMINISTRATIVE AGENT'S AND EACH LENDER'S RESPECTIVE
PREDECESSORS, SUCCESSORS, ASSIGNS, OFFICERS, MANAGERS, DIRECTORS, SHAREHOLDERS,
EMPLOYEES, AGENTS, ATTORNEYS, REPRESENTATIVES, PARENT CORPORATIONS,
SUBSIDIARIES, AND AFFILIATES (ALL OF THE ABOVE COLLECTIVELY REFERRED TO AS
"LENDER GROUP") JOINTLY AND SEVERALLY FROM ANY AND ALL CLAIMS, COUNTERCLAIMS,
DEMANDS, DAMAGES, DEBTS, AGREEMENTS, COVENANTS, SUITS, CONTRACTS, OBLIGATIONS,
LIABILITIES, ACCOUNTS, OFFSETS, RIGHTS, ACTIONS, AND CAUSES OF ACTION OF ANY
NATURE WHATSOEVER OCCURRING PRIOR TO THE DATE HEREOF, INCLUDING, WITHOUT
LIMITATION, ALL CLAIMS, DEMANDS, AND CAUSES OF ACTION FOR CONTRIBUTION AND
INDEMNITY, WHETHER ARISING AT LAW OR IN EQUITY, PRESENTLY POSSESSED, WHETHER
KNOWN OR UNKNOWN, WHETHER LIABILITY BE DIRECT OR INDIRECT, LIQUIDATED OR
UNLIQUIDATED, PRESENTLY ACCRUED, WHETHER ABSOLUTE OR CONTINGENT, FORESEEN OR
UNFORESEEN, AND WHETHER OR NOT HERETOFORE ASSERTED ("CLAIMS"), WHICH RELEASOR
MAY HAVE OR CLAIM TO HAVE AGAINST ANY OF LENDER GROUP.
(b)    Releasor covenants and agrees not to sue any member of Lender Group or in
any way assist any other Person in suing Lender Group with respect to any claim
released herein,


10

--------------------------------------------------------------------------------





including but not limited to claims arising out of or related to the Agent and
the Lenders' actions, omissions, statements, requests or demands in
administering, enforcing, monitoring, collection or attempting to collect the
Obligations of any Loan Party, which Obligations were evidenced by the Credit
Agreement or the other Loan Documents.
(c)    The Release Provision may be pleaded as a full and complete defense to,
and may be used as the basis for an injunction against, any action, suit, or
other proceeding which may be instituted, prosecuted, or attempted in breach of
the release contained herein.
(d)    Releasor acknowledges, warrants, and represents to Lender Group that:
(i)    Releasor has read and understands the effect of the Release Provision.
Releasor has had the assistance of independent counsel of its own choice, or has
had the opportunity to retain such independent counsel, in reviewing,
discussing, and considering all the terms of the Release Provision; and if
counsel was retained, counsel for Releasor has read and considered the Release
Provision and advised Releasor to execute the same. Before execution of this
Agreement, Releasor has had adequate opportunity to make whatever investigation
or inquiry it may deem necessary or desirable in connection with the subject
matter of the Release Provision.
(ii)    Releasor is not acting in reliance on any representation, understanding,
or agreement not expressly set forth herein. Releasor acknowledges that Lender
Group has not made any representation with respect to the Release Provision
except as expressly set forth herein.
(iii)    Releasor has executed this Agreement and the Release Provision thereof
as its free and voluntary act, without any duress, coercion, or undue influence
exerted by or on behalf of any Person.
(iv)    Releasor is the sole owner of the Claims released by the Release
Provision, and Releasor has not heretofore conveyed or assigned any interest in
any such claims to any other Person.
(e)    Releasor understands that the Release Provision was a material
consideration in the agreement of Administrative Agent and each Lender to enter
into this Agreement.
(f)    It is the express intent of Releasor that the release and discharge set
forth in the Release Provision be construed as broadly as possible in favor of
Lender Group so as to foreclose forever the assertion by Releasor of any claims
released hereby against Lender Group.
(g)    If any term, provision, covenant, or condition of the Release Provision
is held by a court of competent jurisdiction to be invalid, illegal, or
unenforceable, the remainder of the provisions shall remain in full force and
effect.
9.    EXECUTION IN COUNTERPARTS. This Seventh Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken


11

--------------------------------------------------------------------------------





together shall constitute but one and the same instrument. For purposes of this
Seventh Amendment, a counterpart hereof (or signature page thereto) signed and
transmitted by any Person party hereto to the Administrative Agent (or its
counsel) by facsimile or other electronic imaging means (e.g., “pdf” or “tif”)
is to be treated as an original. The signature of such Person thereon, for
purposes hereof, is to be considered as an original signature, and the
counterpart (or signature page thereto) so transmitted is to be considered to
have the same binding effect as an original signature on an original document.
10.    GOVERNING LAW; BINDING EFFECT. This Seventh Amendment shall be governed
by and construed in accordance with the laws of the State of Texas applicable to
agreements made and to be performed entirely within such state; provided that
the Administrative Agent and each Lender shall retain all rights arising under
federal law. This Seventh Amendment shall be binding upon the Borrower, the
Guarantors, the Administrative Agent and each Lender and their respective
successors and permitted assigns.
11.    HEADINGS. Section headings in this Seventh Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Seventh Amendment for any other purpose.
12.    ENTIRE AGREEMENT. THE CREDIT AGREEMENT, AS AMENDED BY THIS SEVENTH
AMENDMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AS TO THE SUBJECT MATTER THEREIN AND HEREIN AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS BETWEEN THE PARTIES.
REMAINDER OF PAGE LEFT INTENTIONALLY BLANK







12

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Seventh Amendment as
of the date above written.
 
 
TEAM, INC.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Greg L. Boane
 
 
 
Greg L. Boane
 
 
 
Executive Vice President and Chief
 
 
 
Financial Officer
 
 
 
 
ACKNOWLEDGED AND AGREED:
 
 
 
 
 
 
TEAM INDUSTRIAL SERVICES, INC.
 
 
TEAM INDUSTRIAL SERVICES
 
 
INTERNATIONAL, INC.
 
 
TQ ACQUISITION, INC.
 
 
TEAM QUALSPEC, LLC
 
 
QUALSPEC LLC
 
 
FURMANITE, LLC
 
 
FURMANITE WORLDWIDE, LLC
 
 
FURMANITE AMERICA, LLC
 
 
FURMANITE OFFSHORE SERVICES, INC.
 
 
 
 
 
 
 
 
 
By:
/s/ Greg L. Boane
 
 
 
Greg L. Boane
 
 
 
Executive Vice President, Chief
 
 
 
Financial Officer and Treasurer
 
 
 
 
 
 
QUEST INTEGRITY GROUP, LLC
 
 
QUEST INTEGRITY USA, LLC
 
 
 
 
 
 
 
 
 
 
By:
/s/ André C. Bouchard
 
 
 
André C. Bouchard
 
 
 
Vice President and Secretary
 
 
 
 
 
 
ROCKET ACQUISITION, LLC
 
 
 
 
 
 
 
 
 
 
By:
/s/ Greg L. Boane
 
 
 
Greg L. Boane
 
 
 
Vice President and Chief Financial
 
 
 
Officer
 
 



Signature Page to Seventh Amendment

--------------------------------------------------------------------------------





 
 
 
 
TCI SERVICES, LLC
 
 
TANK CONSULTANTS, LLC
 
 
DK VALVE & SUPPLY, LLC
 
 
TCI SERVICES HOLDINGS, LLC
 
 
 
 
 
 
 
 
 
 
By:
/s/ Greg L. Boane
 
 
 
Greg L. Boane
 
 
 
Senior Vice President
 
 
 
 
 
 



Signature Page to Seventh Amendment

--------------------------------------------------------------------------------





 
 
BANK OF AMERICA, N.A.,
 
 
as Administrative Agent
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Darleen R. DiGrazia
 
 
Name:
Darleen R. DiGrazia
 
 
Title:
Vice President



Signature Page to Seventh Amendment

--------------------------------------------------------------------------------





 
 
BANK OF AMERICA, N.A.,
 
 
as a Lender, L/C Issuer and Swingline Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Adam Rose
 
 
Name:
Adam Rose
 
 
Title:
Senior Vice President





Signature Page to Seventh Amendment

--------------------------------------------------------------------------------





LENDERS:
JPMORGAN CHASE BANK, N.A.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ John Kushnerick
 
 
Name:
John Kushnerick
 
 
Title:
Executive Director



Signature Page to Seventh Amendment

--------------------------------------------------------------------------------





 
 
COMPASS BANK
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Ben H. Riggs
 
 
Name:
Ben H. Riggs
 
 
Title:
EVP
 
 
 
 



Signature Page to Seventh Amendment

--------------------------------------------------------------------------------





 
 
BRANCH BANKING AND TRUST
 
 
COMPANY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ David A. White
 
 
Name:
David A. White
 
 
Title:
Senior Vice President





Signature Page to Seventh Amendment

--------------------------------------------------------------------------------





 
 
SUNTRUST BANK
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Samuel M. Ballesteros
 
 
Name:
Samuel M. Ballesteros
 
 
Title:
Senior Vice President





Signature Page to Seventh Amendment

--------------------------------------------------------------------------------





 
 
KEYBANK NATIONAL ASSOCIATION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Robert E. Franasiak
 
 
Name:
Robert E. Franasiak
 
 
Title:
Senior Vice President



Signature Page to Seventh Amendment

--------------------------------------------------------------------------------





 
 
BOKF, NA dba Bank of Texas
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Robbie Shackouls
 
 
Name:
Robbie Shackouls
 
 
Title:
VP







Signature Page to Seventh Amendment